               Case 18-10601-MFW               Doc 2065          Filed 02/05/19     Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :         Chapter 11
In re:                                                       :
                                                             :         Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                  :
                                                             :         (Jointly Administered)
                           Debtors.                          :
                                                             :         Re: Docket No. 2013
------------------------------------------------------------ x

                                           NOTICE OF APPEAL

        Bradley Cooper and 22nd and Indiana, Inc., Bruce Cohen, Bruce Cohen Productions,

Robert De Niro, Canal Productions, Inc., David O. Russell and Kanzeon Corp., and Jon Gordon

and Jon Gordon Productions, Inc., creditors in the above-captioned bankruptcy cases, by and

through undersigned counsel, hereby appeal to the United States District Court for the District of

Delaware, pursuant to 28 U.S.C. § 158(a) and Rules 8001 and 8002 of the Federal Rules of

Bankruptcy Procedure, from the Order (I) Granting Lantern Entertainment LLC’s Motion for

Summary Judgment; (II) Denying Motion to Strike of Contract Counterparties; (III) Denying in

Part, and Granting in Part, Joint Motion of SLP Contract Counterparties to Clarify Sale Order;

and (IV) Denying in Part, and Granting in Part, Contract Counterparties’ Motion for Order

Confirming that Counterparties’ Agreements Have Been Designated by Lantern for Assumption

and Assignment, Including Joinder of Committee [D.I. 2013], entered on January 23, 2019, by the

United States Bankruptcy Court for the District of Delaware (a copy of which is attached hereto

as Exhibit “A”). In accordance with Federal Rule of Bankruptcy Procedure 8001(a), the names of

the parties to this appeal and the names and addresses of their respective counsel are as follows:

 Appellants:                                            CROSS & SIMON LLC
                                                        Christopher P. Simon (No. 3697)
 Bradley Cooper                                         Kevin S. Mann (No. 4576)
 22nd and Indiana, Inc.                                 P.O. Box 1380
 Bruce Cohen                                            913 North Market Street, 11th Floor
 Bruce Cohen Productions                                Wilmington, Delaware 19899-1380
 Robert De Niro                                         (302) 777-4200 (Telephone)
 Canal Productions, Inc.                                (302) 777-4224 (Facsimile)
            Case 18-10601-MFW   Doc 2065   Filed 02/05/19   Page 2 of 3


David O. Russell                     csimon@crosslaw.com
Kanzeon Corp.                        kmann@crosslaw.com
Jon Gordon
Jon Gordon Productions, Inc.         - and -

                                     LANDAU GOTTFRIED & BERGER LLP
                                     Michael I. Gottfried (admitted pro hac vice)
                                     Roye Zur (admitted pro hac vice)
                                     1801 Century Park East, Suite 700
                                     Los Angeles, California 90067
                                     (310) 557-0050 (Telephone)
                                     (310) 557-0056 (Facsimile)
                                     mgottfried@lgbfirm.com
                                     rzur@lgbfirm.com


Appellee:                            DLA PIPER LLP (US)
                                     R. Craig Martin
Lantern Entertainment LLC            Maris J. Kandestin
                                     1201 N. Market Street, Suite 2100
                                     Wilmington, DE 19801
                                     Telephone: (302) 468-5700
                                     Facsimile: (302) 394-2341
                                     craig.martin@dlapiper.com
                                     maris.kandestin@dlapiper.com

                                     - and -

                                     DLA PIPER LLP (US)
                                     Thomas R. Califano (admitted pro hac vice)
                                     Rachel Ehrlich Albanese (admitted pro hac vice)
                                     1251 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (212) 335-4500
                                     Facsimile: (212) 335-4501
                                     thomas.califano@dlapiper.com
                                     rachel.albanese@dlapiper.com




                                      2
            Case 18-10601-MFW   Doc 2065     Filed 02/05/19   Page 3 of 3


Dated: February 5, 2019            CROSS & SIMON, LLC

                                   /s/ Kevin S. Mann
                                   Christopher P. Simon (No. 3697)
                                   Kevin S. Mann (No. 4576)
                                   1105 North Market Street, Suite 901
                                   Wilmington, DE 19801
                                   Telephone: (302) 777-4200
                                   csimon@crosslaw.com
                                   kmann@crosslaw.com

                                   - and -

                                   LANDAU GOTTFRIED & BERGER LLP
                                   Michael I. Gottfried (admitted pro hac vice)
                                   Roye Zur (admitted pro hac vice)
                                   1801 Century Park East, Suite 700
                                   Los Angeles, CA 90067
                                   mgottfried@lgbfirm.com
                                   rzur@lgbfirm.com

                                   Attorneys for Bradley Cooper and 22nd and
                                   Indiana, Inc., Bruce Cohen, Bruce Cohen
                                   Productions, Robert De Niro, Canal Productions,
                                   Inc., David O. Russell and Kanzeon Corp., and Jon
                                   Gordon and Jon Gordon Productions, Inc.




                                      3
